DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Status of Claims

Claims 2 and 13 had been cancelled previously.
Claim 20 has been newly added.
Claims 1, 3-12 and 14-20 are pending.

Response to Arguments

Applicant’s arguments in the Remarks filed on 06/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) and further in view of Matsushita (US 8,886,431).
Regarding claim 1, Takae discloses a display control device, comprising: circuitry configured to (Figure 1): 
control a display device to display, in a vehicle, an image; control the display device to superimpose a first agent image on the displayed image (Figures 2, 6-7, 10-11 and 16-17 for displaying a captured image in a display device of a vehicle and superimposing an agent image on the captured image); 
determine a movement rate of the vehicle (¶ [0029] and ¶ [0069] for determining speed of subject vehicle); 
Takae discloses switch a display of the superimposed first agent image to a display of a superimposed second agent image, based on a first result of the determination that the explicitness determination value exceeds the first threshold value, the explicitness determination value being calculated on the basis of a plurality of detected information including the movement rate of the vehicle; determine whether the movement rate of the vehicle is lower than the first threshold value; and switch a display of the superimposed second agent image to the display of the superimposed first agent image, based on a second result of the determination that the explicitness determination value is lower than the first threshold value (¶ [0068]-[0069], ¶ [0079]-[0082] and ¶ [0089]-[0093]).
However, Takae is silent about determining whether a movement rate of the vehicle exceeds a first threshold value and whether it is lower than the second threshold value. Takae is also silent about setting a first threshold value for a movement rate of the vehicle at a time of acceleration of the vehicle and setting a second threshold value at a time of deceleration of the vehicle, the second threshold value is lower than the first threshold value. 
Hayashi discloses determine whether a movement rate of the vehicle exceeds a first threshold value, switch an image to be displayed from a first display mode to a second display mode; and determine whether the movement rate of the vehicle is lower than a second threshold value; switch from the second display mode back to the first display mode, wherein the second threshold value is lower than the first threshold value (¶ [0010]-[0011], ¶ [0024] and ¶ [0049]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Takae system with the teaching of Hayashi about switching image display modes based on a vehicle’s speed exceeding a first threshold or lower than a second threshold with the second threshold is lower than the first threshold as a matter of engineering choices.
Matsushita discloses setting a first threshold value for a movement rate of the vehicle at a time of acceleration of the vehicle and setting a second threshold value at a time of deceleration of the vehicle, the second threshold value is lower than the first threshold value (Col 3 lines Col 5 lines 26-30, Col 6 lines 14-28, Col 9 line 44 through Col 10 line 40, Col 11 line 20 through Col 12 line 55 and Col 16 lines 41-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Takae and Hayashi system with the teaching of Matsushita about setting threshold values for a movement rate of the vehicle at a time of acceleration and deceleration of the vehicle, so to provide a dynamic setting of thresholds corresponding to user’s operation of a vehicle in order to adapt the change of speed limit value in real time. 

Regarding claim 3, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image based on at least one of information of an outdoor environment of the vehicle, information on climate outside the vehicle, information on temperature, information on humidity, information on weather, information on a destination of the vehicle, or a movement path of the vehicle (taught by Takae; ¶ [0028], ¶ [0037] and ¶ [0050]).

Regarding claim 10, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses the superimposed first agent image is in a first color, and the superimposed second agent image is in a second color different from the first color (taught by Takae; Figures 6, 10-11 and 15-17; ¶ [0040]-[0043], ¶ [0053]-[0056] and ¶ [0079]-[0084]).

	Regarding claim 11, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses the superimposed first agent image has a first expression, and the superimposed second agent image has a second expression different from the first expression (taught by Takae; Figures 6, 10-11 and 15-17; ¶ [0040]-[0043], ¶ [0053]-[0056] and ¶ [0079]-[0084]).

Regarding claims 12 and 14, all limitations of claims 12 and 14 are analyzed and rejected corresponding to claims 1 and 3 respectively.

Regarding claim 20, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to switch the display of the superimposed second agent image to the display of the superimposed first agent image after a determined period of time from the switch of the superimposed first agent image to the superimposed second agent image irrespective of a change in the movement rate of the vehicle to lower than the second threshold value (taught by Takae; ¶ [0046]-[0048], ¶ [0053] and ¶ [0056]; and taught by Hayashi; ¶ [0051], ¶ [0055]-[0056] and ¶ [0064]-[0065]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) and Matsushita (US 8,886,431) as applied to claim 1 above, and further in view of Hayakawa (US 2009/0175593).
Regarding claim 4, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image (taught by Takae; ¶ [0052] and ¶ [0065]; and taught by Schmidt; Figures 5A-5B), but is silent about based on a feature amount of the image.
Hayakawa discloses display the image based on a feature amount of the image (Figure 11 and ¶ [0109]-[0116]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae, Hayashi and Matsushita with the teaching of Hayakawa about displaying the image based on a feature amount of the image, so to enhance user viewing experience.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 4.

Claims 5-6, 8, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) and Matsushita (US 8,886,431) as applied to claim 1 above, and further in view of Schmidt et al (US 2008/0242271).
Regarding claim 5, Takae in view of Hayashi and further in view of Matsushita discloses the display control device as discussed in the rejection of claim 1. The combined system is silent about acquire passenger information associated with a passenger of the vehicle; determine a location based on the passenger information, wherein the determined location is associated with a hobby of the passenger, and the displayed image is of the determined location.
Schmidt discloses acquire passenger information associated with a passenger of the vehicle; determine a location based on the passenger information, wherein the determined location is associated with a hobby of the passenger, and the displayed image is of the determined location (¶ [0056]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae, Hayashi and Matsushita with the teaching of Schmidt, so to provide personalized content according to passenger’s location associated with passenger’s hobby in the benefits of enhancing user viewing experience.
 
Regarding claim 6, Takae in view of Hayashi and Matsushita and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system further discloses wherein the circuitry is further configured to control the display device to display a subject in the displayed image (taught by Takae; Figures 11A-11B and 17A-17B; and taught by Schmidt; ¶ [0056]-[0057]).

Regarding claim 8, Takae in view of Hayashi and Matsushita and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system further discloses wherein the circuitry is further configured to control the display device to display a subject based on attribution information of the subject (taught by Takae; ¶ [0052] and ¶ [0065]; and taught by Schmidt; ¶ ¶ [0041] and ¶ [0056]-[0057]).

Regarding claims 16-17 and 19, all limitations of claims 16-17 and 19 are analyzed and rejected corresponding to claims 5-6 and 8 respectively.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414), Matsushita (US 8,886,431) and Schmidt et al (US 2008/0242271) as applied to claim 5 above, and further in view of Hayakawa (US 2009/0175593).
Regarding claim 7, Takae in view of Hayashi, Matsushita and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to extract subject information of a subject based on a feature amount of at least one of a movement vector or an edge of the displayed image.
Hayakawa discloses to extract subject information of a subject based on a feature amount of at least one of a movement vector or an edge of the displayed image (¶ [0109]-[0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae, Hayashi, Matsushita and Schmidt with the teaching of Hayakawa, so to enhance system with a capability of processing image data to derive more interesting information about the displayed image to serve more information in the benefits of improving user viewing experience.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414), Matsushita (US 8,886,431) and Schmidt et al (US 2008/0242271) as applied to claim 5 above, and further in view of Jeong et al (US 2016/0156575).
Regarding claim 9, Takae in view of Hayashi, Matsushita and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to delete a subject from the displayed image. 
Jeong discloses deleting a subject of which privacy is required to be protected from the displayed image (¶ [0312]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae, Hayashi, Matsushita and Schmidt with the teaching of Jeong about deleting a subject of which privacy is required to be protected from the displayed image, so to enhance user’s privacy in providing personalized content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421